United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF EDUCATION,
)
San Francisco, CA, Employer
)
___________________________________________ )
F.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2499
Issued: September 9, 2009

Case submitted on the record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 19, 2008 appellant filed a timely appeal from a July 16, 2008 decision of
the Office of Workers’ Compensation Programs which suspended her compensation. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly suspended appellant’s compensation benefits
effective July 6, 2008 for failing to submit a Form CA-1032, as requested.
FACTUAL HISTORY
On April 8, 1979 appellant, then a 47-year-old collection technician, filed an
occupational disease claim alleging stress caused or aggravated by work factors. She stopped
work on May 7, 1984. The Office accepted the claim for bilateral carpal tunnel syndrome, right
carpal tunnel syndrome release on May 11, 1992, thoracic outlet syndrome, aggravation of nerve
root plexus disorder and adjustment disorder. Appellant was placed on the periodic
compensation rolls.

On April 22, 2008 the Office sent appellant a Form CA-1032 for completion. It informed
her that federal regulations required her to make an affidavit of any earnings or employment
during the previous year and that the form was enclosed for that purpose. The Office notified
appellant that she had to completely answer all questions and return the statement within 30
days, otherwise her benefits would be suspended. Appellant did not respond.
On June 5, 2008 the Office sent appellant another CA-1032 form to complete. It again
informed her that federal regulations required her to make an affidavit of any earnings or
employment during the previous year. The Office reiterated that appellant had to completely
answer all questions and return the statement within 30 days; otherwise her benefits would be
suspended. No response was received from her.
By decision dated July 16, 2008, the Office suspended appellant’s compensation benefits,
effective July 6, 2008, for failing to submit the CA-1032 form as requested. It noted that she did
not respond to its requests for completion of the form.
LEGAL PRECEDENT
Section 8106(b) of the Federal Employees’ Compensation Act authorizes the Secretary of
Labor to require a partially disabled employee to report his earnings from employment or selfemployment, by affidavit or otherwise, in the manner and at the times the Secretary specifies.
Pursuant to this authority, as well as her authority under 5 U.S.C. § 8149 to prescribe rules and
regulations necessary for the administration and enforcement of the Act, the Secretary has
promulgated the following regulation at 20 C.F.R. § 10.528:
“[The Office] periodically requires each employee who is receiving compensation
benefits to complete an affidavit as to any work or activity indicating an ability to
work, which the employee has performed for the prior 15 months. If an employee
who is required to file such a report fails to do so within 30 days of the date of the
request, his or her right to compensation for wage loss under 5 U.S.C. [§] 8105
[total disability] or 8106 [partial disability] is suspended until [it] receives the
requested report. At that time, [the Office] will reinstate compensation retroactive
to the date of suspension if the employee remains entitled to compensation.”
ANALYSIS
On April 22 and June 5, 2008, the Office provided appellant with a Form CA-1032 and
explained that federal regulations required her to complete it and answer questions concerning
her employment and earnings. It properly notified appellant that if she did not completely
answer all questions and return the statement within 30 days, her benefits would be suspended.
Notwithstanding such notice, appellant did not return the forms within 30 days as
requested. The Board finds that the Office properly suspended her right to compensation for

2

wage loss under section 10.528 of the implementing federal regulations.1 The Board will affirm
the Office’s July 16, 2008 decision.2
CONCLUSION
The Board finds that the Office properly suspended appellant’s compensation benefits for
failing to submit information on a Form CA-1032, as required.
ORDER
IT IS HEREBY ORDERED THAT the July 16, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

1

See Kathy J. Snyder, Docket No. 00-490 (issued January 24, 2002).

2

Subsequent to the filing of the appeal, appellant submitted additional evidence to the Office. The Board’s
review of the case is limited to the evidence of record which was before the Office at the time of its final decision.
20 C.F.R. § 501.2(c).

3

